Title: Patrick Henry in Council to Henry Laurens, 28 November 1778
From: Henry, Patrick
To: Laurens, Henry



Sir,
Wmsburg Novr. 28th 1778.

Your favor of the 16th. inst. is come to hand together with the Acts of Congress of the 26th. of August for establishing provision for Soldiers & Seamen maimed or disabl’d in the public Service—of the 26th September for organizing the Treasury, a proclamation for a General Thanksgiving, & three Copies of the Alliance between his most Christian Majesty & these united States.
I lost no time in laying your Letter before the privy Council & in deliberating with them on the Subject of sending 1,000 Militia to Charles Town So. Carolina. I beg leave to assure Congress of the great Zeal of every Member of the Executive here, to give full Efficacy to their Designs on every occasion. But on the present, I am very sorry to Observe, that Obstacles great & I fear unsurmountable, are opposed to the immediate march of the Men. Upon Requisition to the Deputy Quarter Master General in this Department for Tents, Kettles Blankets & Waggons, He informs they cannot be had. The Season when the March must begin will be severe & inclement, & without the fore-mentioned necessaries impracticable to men indifferently Clad & equipped as they are in the present general scarcity of Clothes.
The Council as well as myself are not a little perplexed, on comparing this Requisition to defend South Carolina & Georgia from the Assaults of the Enemy with that made a few Days past for Gallies to conquer East Florida. The Gallies have orders to rendezvous at Charles Town, which I was taught to consider as a place of acknowledged Safety; And I beg leave to observe that there seems some Degree of Inconsistency in marching Militia such a Distance in the Depth of Winter under the Want of Necessaries to defend a place which the former measure seemed to declare safe.
The Act of Assembly whereby it is made lawful to order their march confines the Operations to measures merely Defensive to a Sister State & of whose Danger there is certain Information recd.
However as Congress have not been pleased to explain the matters herein alluded to, & altho a good deal of perplexity remains with me on the Subject, I have by advice of the privy Council given orders for 1,000 Men to be instantly got into Readiness to march to Charles Town, and they will march as soon as they are furnished with Tents, Kettles and Waggons In the mean Time if Intelligence is received, that their march is essential to the preservation of either the states of So. Carolina or Georgia the men will encounter every difficulty & have Orders to proceed in the best way they can without waiting to be supplied with those necessaries commonly afforded to Troops even on a Summers march.
I have to beg that Congress will please to remember the State of Embarrassment in which I must necessarily remain with Respect to the ordering Gallies to Charles Town in their way to invade Florida, while the Militia are getting ready to defend the States bordering on it, & that they will please to favor me with the earliest Intelligences of every Circumstance that is to influence the measures either offensive or Defensive.
I have the Honor to be Sir Yr. mo: obed. & very Hble Servant
P. Henry

P.S. The Despatches to Govr. Caswell are sent by a safe hand

